92 N.Y.2d 913 (1998)
The People of the State of New York ex rel. Tommy R. Jackson, Appellant,
v.
Michael McGinnis, as Superintendent of Southport Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted July 13, 1998
Decided September 15, 1998.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.